SKOPIL, Circuit Judge,
concurring:
I concur in the court’s decision. I write separately only to express my opinion that this case should be remanded to the agency for its limited consideration of a waiver pursuant to section 254o (c)(3).
We properly conclude that Rendleman breached his contract. We also note, however, that he established a medical clinic in a poverty area of Portland that was eventually designated as an HMSA. This circumstance apparently led the district court to conclude that Rendleman’s service at the Eastside Community Clinic, although technically not in compliance with the NHSC contract, nevertheless fulfilled Rendleman’s obligations under the Act. Rendleman v. Heckler, 653 F.Supp. 316, 320 (D.Or.1986).
The record does not indicate that the agency has considered crediting Rendleman with his service at the Eastside Community Clinic by waiving all or part of his obligation. I would include in our remand order a direction to the district court to return this case to the agency for that limited determination.